            Case 2:17-cv-00356-JLR Document 158 Filed 03/19/19 Page 1 of 2




 1

 2
                                                      THE HONORABLE JAMES L. ROBART
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10
     VERIDIAN CREDIT UNION,                       )
11
                                                  )
12                                  Plaintiff,    )
                                                       Case No. 17-cv-0356 JLR
                                                  )
13          v.                                    )
                                                       NOTICE
14                                                )
     EDDIE BAUER, LLC,                            )
15                                                )
                                  Defendant.      )
16
                                                  )
17
            On October 10, 2018, the Court appointed Michelle Peterson to serve as special
18

19   master in this case. (See Dkt. # 139 (Order Appointing Special Master).) Pursuant to the

20   Order and Fed. R. Civ. P. 53(b)(2)(E), the Court set forth in its Order the basis, terms,
21
     and procedure for fixing the compensation for the special master. The terms included a
22
     direction that, “in the absence of a challenge, the parties shall pay the Special Master’s
23

24   invoices within fourteen (14) days of receipt.” (Id. at 5, ¶ 10.)

25          On February 4, 2019, the special master sent the parties a final invoice for all
26
     work performed as a special master, the final invoice included a past due amount.
27
                                                                         MICHELLE PETERSON LAW, PLLC
     NOTICE- 1                                                            1420 FIFTH AVENUE, SUITE 2200
                                                                                SEATTLE, WA 98101
            Case 2:17-cv-00356-JLR Document 158 Filed 03/19/19 Page 2 of 2




 1   Neither party challenged the invoice pursuant to the Court’s Order Appointing Special
 2
     Master (dkt. # 139). Plaintiff paid the past due amount and the final invoice amount.
 3
     Defendant paid the past due amount but has not provided payment for the final invoice.
 4

 5   The special master has inquired as to the status of payment from defendant but has only

 6   been advised that they are working on payment.
 7
           The special master has advised the parties that she was notifying the Court of the
 8
     nonpayment and would seek its assistance in resolving the issue.
 9

10         DATED this 19th day of March, 2019.

11                                            MICHELLE PETERSON LAW, PLLC
12

13                                            By
                                                   Michelle Peterson, WSBA No. 33598
14                                                 Special Master
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                   MICHELLE PETERSON LAW, PLLC
     NOTICE- 2                                                      1420 FIFTH AVENUE, SUITE 2200
                                                                          SEATTLE, WA 98101
